—_—

NM nO NM PO DMO DYMO ND LNB NO =| | FS |S 2B SS Se Se = =
onN OD ao KR WHO DBS |= DO Oo DAN DO Tt KR WO DY |= FDO OO WD N DO OF BR WO ND

30

 

 

 

McGREGOR W. SCOTT - f |. f= ; :
United States Attorney Mow

BRIAN A. FOGERTY

Assistant United States Attorney NOV 26 2019
501 I Street, Suite 10-100

? RICT COURT
Sacramento, CA 95814 E Rey Seer OF CALIFORNIA

     

Telephone: (916) 554-2700 BY
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-1076 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: [PROPOSEDTORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

L.G. model SP200 cellular telephone, S/N:

807VTCL1064635

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

DATED: IIx] 2019 Cnr fee

Hon. Carolyn K. Delaney
United States Magistrate J

 

 

 

 
